Case 20-11419 Doc 122 Filed 11/23/20 Entered 11/23/20 13:30:42 Main Document Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                                               *      CASE NO. 20-11419

   GENESIS VENTURE LOGISTICS, L.L.C.                    *      CHAPTER 11

            DEBTOR                                      *      SUBCHAPTER V



                       OBJECTION TO PROOF OF CLAIM NUMBER 23
                         FILED BY RJ’S TRANSPORTATION, L.L.C.


            NOW INTO COURT, through undersigned counsel, comes Genesis Venture Logistics,

   LLC (“GVL” or the “Debtor”), who hereby submits this Objection (the “Objection”) to Proof of

   Claim No. 23 Filed by RJ’s Transportation, L.L.C. (the “RJ’s Claim”) in the amount of

   $193,988.42, and in support thereof, states as follows:

                          JURISDICTION, VENUE, AND AUTHORITY

            1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

   1334. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (B).

            2.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

            3.    The statutory basis for the relief sought herein arises from Section 502 of Title 11

   of the United States Code (the “Bankruptcy Code”), Rules 3001 and 3007 of the Federal Rules of

   Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule 3007-1 of the United States

   Bankruptcy Court for the Eastern District of Louisiana.

                        BACKGROUND AND PROCEDURAL HISTORY

            4.    On August 7, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

   relief under Subchapter V, Chapter 11 of the Bankruptcy Code.




   {00374550-1}
Case 20-11419 Doc 122 Filed 11/23/20 Entered 11/23/20 13:30:42 Main Document Page 2 of 5




              5.      On October 16, 2020, RJ’s Transportation, LLC (“RJ’s”) filed a Petition for

   Damages captioned “RJ’s Transportation, LLC v. Genesis Venture Logistics, LLC and Lorraine

   Hyde. The copy filed as a “proof of claim” is deficient because the RJ’s Claim does not

   “conform substantially to the appropriate Official Form” as required by Fed. R. Bankr. P.

   3001(a).

              6.      To the extent that the RJ’s Claim can be considered a properly filed proof of

   claim (which the Debtor disputes), the Petition for Damages that was filed is not a court stamped

   copy indicating its authenticity as the court-filed Petition.

              7.      The RJ’s Claim presumably stems from the Petition for Damages that was filed

   on August 30, 2019 in the 22nd Judicial District Court for the Parish of St. Tammany, State of

   Louisiana, case number 2019-14596. On September 26, 2019, GVL filed an Answer to Petition

   and Affirmative Defenses which incorporated a Reconventional Demand and Third Party

   Demands (the “GVL Response”).1 The GVL Response includes a general denial of any liability

   owed to RJ’s whatsoever and asserts reconventional demands against RJ’s and third party

   defendant, Derwin Falcon.

                                               RELIEF REQUESTED

              8.      By this Objection, GVL respectfully requests that, pursuant to 11 U.S.C. § 502,

   this Court enter an order rejecting and expunging the RJ’s Claim in its entirety because the proof

   of claim was not submitted in proper form, the Petition for Damages that was filed is not the

   court stamped copy, and the RJ’s claim is subject to pending litigation.




   1
       The GVL Response is attached hereto as Exhibit 2.



   {00374550-1}
Case 20-11419 Doc 122 Filed 11/23/20 Entered 11/23/20 13:30:42 Main Document Page 3 of 5




                                      BASIS FOR OBJECTION

            9.    Rule 3001 of the Federal Rules of Bankruptcy Procedure states: “A proof of claim

   shall conform substantially to the appropriate Official Form.

            10.   Section 502(b)(1) of the Bankruptcy Code excludes from allowed claims any

   claim that “is unenforceable against the debtor and property of the debtor, under any agreement,

   or applicable law for a reason other than because such claim is contingent or unmatured.”

            11.   The RJ’s Claim does not conform substantially to the Official proof of claim

   form, Official Form 410. The RJ’s Claim is simply an unstamped copy of the Petition for

   Damages filed against GVL. There is no indication of whether the claim is asserted as secured or

   unsecured, priority or nonpriority, or any of the other important information that is provided by

   Official Form 410.

            12.   Additionally, GVL denies the claims asserted in the RJ’s Petition for Damages

   and has asserted a reconventional demand against RJ’s. As such, the RJ’s Claim is subject to

   pending litigation and may result in funds being owed to the Debtor.

                                   RESERVATION OF RIGHTS

            13.   This Objection is limited to the grounds stated herein. Accordingly, it is without

   prejudice to the rights of the Debtor or any other party in interest to object to the RJ’s Claim on

   any grounds whatsoever and the Debtor expressly reserves all further substantive or procedural

   objections it may have. Nothing contained herein should be construed as: (a) an admission as to

   the validity of all or any portion of a prepetition claim against any Debtor, except to the extent

   described in the Debtors' schedules; (b) a waiver of any party's right to dispute any prepetition

   claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d) an

   implication or admission that any particular claim is of a type specified or defined in this



   {00374550-1}
Case 20-11419 Doc 122 Filed 11/23/20 Entered 11/23/20 13:30:42 Main Document Page 4 of 5




   Objection or any order granting the relief this objection requests; (e) a request or authorization to

   assume any prepetition agreement, contract, or lease under Section 365 of the Bankruptcy Code;

   or (f) a waiver of the Debtors' rights under the Bankruptcy Code or any other applicable law.

                                                NOTICE

            14.   The Debtor has served a copy of this Objection on (i) the Office of the United

   States Trustee, and (ii) RJ’s Transportation, LLC and/or its counsel. The Debtor submits that

   notice of this Objection is sufficient under Bankruptcy Rule 3007 and that no further notice is

   necessary.

            WHEREFORE, the Debtor respectfully requests that the Court enter an Order denying

   and expunging Proof of Claim Number 23 filed by RJ’s Transportation, LLC in its entirety, and

   granting such other further relief to which the Debtor may be entitled.

   November 23, 2020                             /s/Michael Landis
                                                 Greta M. Brouphy (La Bar No. 26216)
                                                 Michael E. Landis (La Bar No. 36542)
                                                 Heller, Draper & Horn, L.L.C.
                                                 650 Poydras Street, Suite 2500
                                                 New Orleans, Louisiana 70130-6103
                                                 Tel: (504) 299-3300/Fax: (504) 299-3399
                                                 E-mail: gbrouphy@hellerdraper.com
                                                 E-mail: mlandis@hellerdraper.com

                                                 Counsel for the Debtor




   {00374550-1}
Case 20-11419 Doc 122 Filed 11/23/20 Entered 11/23/20 13:30:42 Main Document Page 5 of 5




                                     CERTIFICATE OF SERVICE
          I, Michael E. Landis, Counsel for Debtor, do certify that I caused the Objection to Proof
   of Claim No. 23 filed by RJ’s Transportation, LLC. to be served on November 23, 2020, via the
   Court’s ECF Notification System as follows:
           Christy Renee Bergeron        Christy.Bergeron@usdoj.gov
           Greta M. Brouphy      gbrouphy@hellerdraper.com
           Ben E. Clayton      ben@claytonlawfirmllc.com
           Joshua P. Clayton     josh@claytonlawfirmllc.com
           Leo David Congeni       leo@congenilawfirm.com, michelle@congenilawfirm.com
           Michael E. Landis     mlandis@hellerdraper.com
           Mark C. Landry       mlandry@newmanmathis.com, faith@newmanmathis.com
           Edna Ayliffe Latchem     ayliffe@intersurf.com
           Robert A. Mathis      rmathis@newmanmathis.com
           Michael W. McMahon           mmcmahon@daiglefisse.com
           Mark Mintz     mmintz@joneswalker.com, hstewart@joneswalker.com
           Harry Morse       harry@harrymorse.com
           Stewart F. Peck     speck@lawla.com, ymaranto@lawla.com
           Stephen T. Perkins     sperkins@twpdlaw.com
           Ryan James Richmond          ryan@snw.law
           Office of the U.S. Trustee     USTPRegion05.NR.ECF@usdoj.gov


   November 23, 2020                              /s/ Michael Landis
                                                  Michael E. Landis

                                                  Counsel for the Debtor




   {00374550-1}
